Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 18-20, 23-25, 28, 30-36, 42-43 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Natarajan et al. (U. S. Pub. 2017/0312576).
As for claims 1 and 42, Natarajan et al. discloses a processor-implemented method ([0010]—[0011]; [0030]—[0039];[0043]—[0053]; also see Figs. 1A, 1B, 3 and 8A) for motion analysis comprising:
attaching two or more sensors(motion sensors and muscle sensors ) to a body part of an individual, wherein the two or more sensors enable collection of motion data of the body part, and wherein the two or more sensors include at least one inertial measurement unit (IMU, see [0033]) and at least one sensor determining muscle activation (muscle sensors or EMG sensors, see [0030]);
collecting data from the two or more sensors(i.e., collecting using the motion sensors and muscle sensors ), wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part;
analyzing, using one or more processors (using the microprocessor located in the sensor unit, see [0031]), the electrical information from the two or more sensors; and


As for claims 2-5, Natarajan et al. discloses collecting subsequent data from a subsequent attaching of two or more sensors to a body part of the individual; analyzing the subsequent data to generate a longitudinal movement biomarker for the individual and using the longitudinal movement biomarker within a clinical evaluation or a clinical treatment plan for the individual (i.e., in a therapeutic application as disclosed in [0066], the patient’s progress is monitored to ensure they do not re-aggravate any previous injuries, this implies subsequently attaching the sensors and analyzing the subsequent data and generating the biomarker for the clinical evaluation or treatment plan for the patient). 

As for claims 18-20 and 23, Natarajan et al. discloses the method of claim 1 wherein the micro-expression of movement of the body part includes linear movements and rotational movements; wherein each linear movement and rotational movement comprises velocity, position, and momentum; wherein the velocity, position, and momentum each comprises a magnitude and a time-dependent function; and wherein the micro-expression of movement of the body part includes muscle contraction amplitude and muscle contraction timing (i.e., using the motion sensors/IMU sensors and the muscle sensors/EMG sensors in Natarajan et al, the linear movements, rotational movements, muscle amplitude and muscle contraction timing are measured).

As for claims 24-25, 28 and 30, Natarajan et al. discloses the method of claim 1 further comprising calculating a kinematic summation and distribution ratio based on the micro-expression of movement of the body part; wherein the calculating provides information on kinematic phases; and 
As for claims 31-35, Natarajan et al. discloses the method of claim 30 wherein the micro-expression analysis of the individual is used for sport performance enhancement, medical treatment, or medical diagnostics, or for injury risk analysis and injury diagnostics ([0063]—[0066]).

As for claim 36, Natarajan et al. discloses the method of claim 1 further comprising attaching at least a third sensor to the body part (see the 8 sensors used in Fig. 1B).

As for claim 43, Natarajan et al. discloses a computer system for motion analysis comprising:
a memory  (see the memory in [0062]) which stores instructions;
one or more processors (microprocessor or microcontroller, see 1010 in Fig. 10 and also see [0062]) coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to:
attaching two or more sensors(motion sensors and muscle sensors ) to a body part of an individual, wherein the two or more sensors enable collection of motion data of the body part;
collecting data from the two or more sensors(i.e., collecting using the motion sensors and muscle sensors ), wherein the two or more sensors provide electrical information based on a micro-expression of movement of the body part;
analyzing, using one or more processors (using the microprocessor located in the sensor unit, see [0031]), the electrical information from the two or more sensors; and
generating a movement biomarker for the individual, using the electrical information that was analyzed (i.e., generating the biological/physiological markers, see [0027] and [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U. S. Pub. 2017/0312576), in view of Moslehi (U. S. Patent 9, 423,311).
As for claim 37, Natarajan et al. discloses the method of claim 36 as discussed above.
Natarajan et al. does not specifically disclose wherein the third sensor enables body part symmetry analysis.
Moslehi discloses it is conventional in the art to sense body part symmetry for aid in the
assessment of stroke victim rehabilitation (col. 1, lines 33-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to modify Natarajan et al. to use a third sensor for sensing body part symmetry as taught by Moslehi, so as to measure the symmetry information of a body part, for assessing the rehabilitation of a stroke victim (col. 1, lines 33-38).

5.	Claims 38-39 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U. S. Pub. 2017/0312576).
As for claims 38 and 39 Natarajan et al.  discloses the method of claim 36, wherein a third  sensor or more sensors can be used ([0029]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to modify Natarajan et al. to use additional sensors near the shoulder, or at other desired locations, so as to enable detection of scapular movement for detecting scapular dyskinesia, or any other condition as maybe desired by a specific application. 
As for claims 40-41, Natarajan et al. discloses the method of claim 1 as discussed above.
Natarajan et al. does not specifically disclose scoring mobility of the individual, based on the movement biomarker, and wherein the mobility that was scored provides objective body part motion analysis.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the claimed invention, to modify Natarajan et al. to disclose scoring mobility of the individual, based on the movement biomarker, to provide the additional processing and computation, for improving the  feedback to the end user, since the scoring method is a more direct representation that maybe preferred for a user to see his/her progress in a therapeutic application (see [0066]). 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867